   Case: 1:19-cv-04069 Document #: 32 Filed: 09/24/19 Page 1 of 17 PageID #:194




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

LIQUI-BOX CORPORATION,                  )
                                        )
      Plaintiff,                        )
                                        )
      v.                                )    Case No. 19 cv 4069
                                        )
SCHOLLE IPN CORPORATION,                )    Honorable Rebecca R. Pallmeyer
SCHOLLE IPN PACKAGING, INC.,            )
and KEVIN BERGENTHUN,                   )
                                        )
      Defendants.                       )

                   PLAINTIFF’S RESPONSE IN OPPOSITION TO
              DEFENDANTS’ MOTION TO DISMISS CLAIMS ON PATENT
           INFRINGEMENT (COUNT 1) AND CIVIL CONSPIRACY (COUNT 9)

George J. Tzanetopoulos                     Wade Malone
Maria A. Boelen                             Mark S. VanderBroek
BAKER & HOSTETLER LLP                       Lloyd Farr
One North Wacker Drive, Suite 4500          Peter Munk
Chicago, Illinois 60606-2841                NELSON MULLINS RILEY &
(312) 416-6000                              SCARBOROUGH LLP
gtzanetopoulos@bakerlaw.com                 201 17th Street, N.W., Suite 1700
mboelen@bakerlaw.com                        Atlanta, Georgia 30363
                                            (404) 332-6000
                                            wade.malone@nelsonmullins.com
                                            mark.vanderbroek@nelsonmullins.com
                                            lloyd.farr@nelsonmullins.com
                                            peter.munk@nelsonmullins.com
                                            Admitted pro hac vice

                                            Ashley B. Summer
                                            NELSON MULLINS RILEY &
                                            SCARBOROUGH LLP
                                            280 Park Avenue, 15th Floor West
                                            New York, New York 10017
                                            (646) 428-2600
                                            ashley.summer@nelsonmullins.com
                                            Admitted pro hac vice

                                            Attorneys for Plaintiff
                                            Liqui-Box Corporation
    Case: 1:19-cv-04069 Document #: 32 Filed: 09/24/19 Page 2 of 17 PageID #:195




                                                BACKGROUND

         Liqui-Box Corporation (“Liqui-Box”) is a leader in fitment technology for liquid

packaging solutions. First Am. Compl. (“Complaint” or “Compl.”) (Dkt. No. 24) ¶¶ 1, 16. Liqui-

Box developed and patented a beverage bag fitment that was interchangeable with different types

of connectors, and it obtained U.S. Patent No. 7,628,299 (the “‘299 Patent”) for that invention.

Id. ¶¶ 19-22, 24. Kevin Bergenthun, as a former employee of Liqui-Box, had unique access to

and knowledge of Liqui-Box’s proprietary information and trade secrets, including Liqui-Box’s

technical information and sales, customer, and financial information. Id. ¶¶ 2, 33-39.

         After leaving Liqui-Box, Mr. Bergenthun was hired by one or both of the Scholle

Defendants, who compete with Liqui-Box, for the purpose of using his knowledge of Liqui-

Box’s patented technology and confidential information and trade secrets to help Scholle “catch

up” to Liqui-Box’s fitments and to capitalize on his prior relationship with and confidential

knowledge about Liqui-Box’s customers. Id. ¶¶ 43-46, 52. Prior to hiring Bergenthun, Scholle

had no fitment products competing with Liqui-Box’s two primary beverage fitment products. Id.

¶¶ 50-51. After Mr. Bergenthun’s hiring, Scholle developed and launched what it touts as the

first “universal” fitment, purportedly compatible with various connectors, which competes with

Liqui-Box’s patented and proprietary fitments. Id. ¶¶ 53-64. 1 Given Defendants’ disregard of

Liqui-Box’s rights as set forth in the Complaint, this action was commenced.2

         Defendants’ Motion to Dismiss (“Motion” or “Mot.”) (Dkt. No. 27) seeks dismissal of

Liqui-Box’s patent infringement and civil conspiracy claims under Rule 12(b)(6). But Liqui-Box

1
  The facts herein are drawn from the pleadings. Defendants’ unsupported reference to facts outside of the pleadings
is improper, should not be considered, and warrants no response. Although Defendants Motion to Dismiss suggests
that the Scholle Defendants had filed patent applications having claims “covering” the product accused of
infringement in this litigation before hiring Mr. Bergenthun (Dkt. No. 27 at 1, n. 1), Defendants fail to establish that
any such application actually disclosed the accused product, which was launched more than two years after Mr.
Bergenthun was hired.
2
 The First Amended Complaint added false advertising and deceptive trade practices claims but did not
modify the patent infringement allegations.
     Case: 1:19-cv-04069 Document #: 32 Filed: 09/24/19 Page 3 of 17 PageID #:196




has sufficiently pleaded the Scholle Defendants’ infringement of the ‘299 Patent, and

Defendants’ urging to the contrary seeks to ignore Liqui-Box’s factual allegations and

prematurely present claim construction arguments that are improper for resolution at the pleading

stage. Further, the intra-corporate conspiracy doctrine does not bar Liqui-Box’s conspiracy

claims for the reasons discussed below.

                                            ARGUMENT

A.      Liqui-Box Has Adequately Pled Its Patent Infringement Claim

        1.      The First Amended Complaint Adequately Pleads Patent Infringement

        Liqui-Box’s Complaint surpasses the threshold pleading standard and states a plausible

claim for patent infringement. Following Supreme Court precedent, the Federal Circuit Court of

Appeals has held that “[t]o survive a motion to dismiss under Rule 12(b)(6) a complaint must

‘contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face.’” Lifetime Indus., Inc. v. Trim-Lok, Inc., 869 F.3d 1372, 1376 (Fed. Cir. 2017) (citation

omitted). “A plaintiff meets this requirement if it pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. There

is, however, no requirement for plaintiff to prove its case at the pleading stage. Id. at 1379.

Rather, the complaint is required only to place defendant on notice of what actually is accused of

infringement. Id. (applying Seventh Circuit law and reversing dismissal on pleadings).

        Particularly with regard to patent claims directed to mechanical inventions, the Federal

Circuit has held to be sufficient a pleading that identified the accused product and provided

photographs but otherwise merely and generically alleged that the accused product included

“each and every element of at least one claim of [each asserted patent].” Disc Disease Sols. Inc.

v. VGH Sols., Inc., 888 F.3d 1256, 1257-58, 1260 (Fed. Cir. 2018) (applying Eleventh Circuit




                                                   2
    Case: 1:19-cv-04069 Document #: 32 Filed: 09/24/19 Page 4 of 17 PageID #:197




law). Despite no identification of where each of those patented elements were located in the

accused product, the Federal Circuit found the pleading sufficient. Id. at 1260.

        Applying the applicable standard, Liqui-Box’s Complaint contains sufficient factual

allegations that, properly accepted as true, state a claim for relief that is plausible on its face. The

Complaint identifies the patent, at least one patent claim that is infringed, and the accused

product. Compl. ¶¶ 24, 27, 53, 73. The Complaint further includes a detailed claim chart with

photographs of the accused fitment with identifiers to identify the accused product’s structures

that correspond to each limitation of claim 1 of the ‘299 Patent. Id. ¶ 73. In that regard, the

Complaint provides factual detail for a claim to a mechanical device beyond what the Federal

Circuit found satisfactory in Disc Disease.

        Defendants only object to the Complaint’s identification of structure for the ‘299 Patent’s

requirement of “two opposing threads of equal geometries for mating with an internal surface of

the collar of the dispensing connector.” 3 Mot. at 2-4. Contrary to Defendant’s argument, the

Complaint specifically identifies the two opposing threads in the accused product as Reference

“C” and expressly alleges that “Scholle’s Infringing Fitment has, either literally or by

equivalents, two opposing threads of equal geometries for mating with an internal surface of the

collar of the dispensing connector”:




3
 While Defendants focus upon on the phrase “of equal geometries” throughout their brief, Liqui-Box
presents the full phrase as it actually appears in the claim.


                                                   3
    Case: 1:19-cv-04069 Document #: 32 Filed: 09/24/19 Page 5 of 17 PageID #:198




Compl. ¶ 73. Thus, taking Liqui-Box’s factual allegations as true, the Complaint identifies

structures that correspond to each limitation of claim 1 and thereby states a plausible claim for

relief. Indeed, Defendants’ motion to dismiss itself indicates that the Complaint succeeded in

placing Defendants on notice of the structure that is accused of infringement. As explained

below, Defendants simply dispute those factual allegations, which is not a basis for dismissal on

the pleadings. Mot. at 3 (arguing the accused product’s threads do not have equal geometries).

Accordingly, the patent infringement claim is adequately pleaded, and the motion to dismiss

must be denied. 4

        2.       Defendants’ Arguments on the Merits are Improper at the Pleading Stage

        Defendants’ ultimate argument appears to be that the threads of the accused fitment

identified at “C” above and in the Complaint allegedly do not, in fact, have “equal geometries”

and, in particular, do not have equal “lengths.” See Mot. at 3 (asserting that “the Accused

Product, in fact, has two threadforms of completely different geometries”). 5 Defendants’


4
  Notably, the Court maintains procedures for providing detailed infringement conventions as the case proceeds on
the merits. LPR 2.2 & 3.1. Such procedures would be superfluous if those details were required in the initial
pleadings. Indeed, even a case cited by Defendants denied dismissal and explained that motions attacking the
adequacy of a patent infringement allegations “are generally a waste of judicial resources for the parties
and the court” given that the rules require “both sides to lay out their core contentions element -by-
element early in the case.” Palmer Hamilton, LLC v. AmTab Mfg. Corp., 2016 WL 6775458, at *1 (W.D.
Wis. Nov. 15, 2016).
5
 Defendants argue that the allegedly different “lengths” of their two threads is established by the
Complaint’s reference (Compl. ¶ 71) to the Scholle Defendants’ U.S. Patent Application 14/327,820, in


                                                       4
    Case: 1:19-cv-04069 Document #: 32 Filed: 09/24/19 Page 6 of 17 PageID #:199




argument, however, is merely a conclusory disagreement with Liqui-Box’s well-pleaded

allegation in the Complaint that fails to support dismissal.

        Moreover, because the Complaint alleges that the threads of the accused fitment meet this

claim limitation, Defendants’ argument is simply a statement of disagreement about the proper

meaning of the phrase “two opposing threads of equal geometries for mating with an internal

surface of the collar of the dispensing connector.” The existence of a claim construction dispute

between the parties, however, has no bearing on the sufficiency of the underlying complaint.

        This Court and the Federal Circuit have refused to resolve fact and claim construction

disputes at the pleading stage. See Nalco Co. v. Chem-Mod, LLC, 883 F.3d 1337, 1349 (Fed. Cir.

2018) (reversing dismissal and explaining that arguments over the patent term “flue gas” are “not

suitable for resolution on a motion to dismiss”). For example, in Lecat’s Ventrioscope v. MT

Tool & Mfg., 2017 WL 1362036, at *4 (N.D. Ill. Jan. 6, 2017), the Court recognized that “the

Federal Circuit has cautioned against construing [patent] claim language to resolve, at the

pleading stage, what are effectively non-infringement arguments” and that “‘claim construction

at the pleading stage – with no claim construction process undertaken’ – is ‘inappropriate.’” Id.

(noting that “district courts have ‘repeatedly held that if a court is required to construe the

meaning of claim terms and perform infringement analysis in order to resolve a motion to

dismiss . . . the motion should be denied, because this type of analysis is inappropriate at the

pleading stage”) (citation omitted). In denying dismissal, the Court explained that “to accept

Defendant’s argument would require the Court to do exactly what the Federal Circuit has

cautioned against: the Court would have to adopt, at the pleading stage, a construction of the


that the patent claims resulting from that application refers to threads having different “lengths.” Mot. at
3-4. Defendants do not, however, establish what is meant by “length” in the context of their patent or how
a difference in such “length” applies to the phrase “two opposing threads of equal geometries for mating
with an internal surface of the collar of the dispensing connector” in the context of the ‘299 Patent claims.


                                                     5
   Case: 1:19-cv-04069 Document #: 32 Filed: 09/24/19 Page 7 of 17 PageID #:200




[patent term]” and then infer that the accused products do not have such a feature. Id. see also

Pressure Specialist, Inc. v. Next Gen Mfg., Inc., 2018 WL 572834, *3 (N.D. Ill. Jan. 24, 2018)

(refusing to construe the patent terminology or engage in a non-infringement argument on a

motion to dismiss); Midwest Innovative Prods., LLC v. Kinamor, Inc., 2017 WL 236571, at *4

(N.D. Ill. May 31, 2017) (explaining that “claim construction is generally inappropriate on a

motion to dismiss”).

       Thus, Liqui-Box has pled a plausible patent infringement claim, and Defendants’ position

constitutes a premature, and indeed unidentified, claim construction presumption that cannot

form a basis for dismissal at the pleading stage. See IDB Ventures, LLC v. Charlotte Russe

Holdings Inc., 2018 WL 5634231, at *6 (E.D. Tex. October 31, 2018) (Bryson, J. (Fed. Cir.) by

designation) (denying dismissal and explaining that “defendants’ argument depends on a claim

construction issue that is not as clear-cut as [they] suggest and cannot be resolved based on the

limited showing made in the motions to dismiss”). Instead, claim construction must take place on

a full record as contemplated by the aforementioned precedent and under the procedures set forth

in the Local Patent Rules. See LPR 4.1-4.3 (establishing claim construction procedures).

       3.      The Limited Cases Cited by Defendants Fail to Support Dismissal

       The cases cited by Defendants do not compel any basis to deviate from the established

practice of the Federal Circuit and this Court. For example, Amgen Inc. v. Coherus BioSciences,

Inc., 931 F.3d 1154 (Fed. Cir. 2019) does not even address issues of literal infringement as

alleged by Liqui-Box. Instead, that case was limited to infringement under the doctrine of

equivalents, was not decided on the adequacy of the pleading, and did not require the resolution

of any claim construction issues, as Defendants propose here. Id. at 1159-61.

       Defendants’ other cited case, Atlas IP, LLC v. City of Naperville, is equally

distinguishable. There, the complaint completely failed to identify any feature in the accused


                                                6
    Case: 1:19-cv-04069 Document #: 32 Filed: 09/24/19 Page 8 of 17 PageID #:201




product that satisfied a required feature of the asserted patent. 2016 WL 3907029, at *3 (N.D. Ill.

July 19, 2016) (explaining the complete absence of any factual allegation concerning a

requirement of the asserted patent). By contrast and as explained above, Liqui-Box’s Complaint

identifies the threads in the accused product and alleges that those threads are of “equal

geometries for mating” with a connector. Compl. ¶ 73.

       In sum, there is no credible dispute that Liqui-Box has identified the asserted patent, an

infringed patent claim, the accused product, and (beyond the pleading requirements) the specific

features of the accused device corresponding to each limitation of at least one infringed claim.

While Defendants may disagree with those allegations or seek to argue a specific claim

construction, Liqui-Box’s allegations, when accepted as true under the applicable standard for

assessing pleadings, nonetheless plausibly state a claim of patent infringement. See, e.g., Grecia

v. True Value Co., 2018 WL 3770067, at *2 (N.D. Ill. Aug. 9, 2018) (explaining that a motion to

dismiss “‘tests the sufficiency of the complaint, not the merits of the case’”) (citation omitted).

       4.      Defendants’ Prosecution History Estoppel Arguments are Premature,
               Conclusory, and Incorrect.

       Defendants argue that prosecution history estoppel precludes Liqui-Box from relying

upon the doctrine of equivalents to establish that the claimed phrase “two opposing threads of

equal geometries for mating with an internal surface of the collar of the dispensing connector”6 is

present in the accused device. Mot. at 2-3, 6-7, & n.3. While Defendants acknowledge that their

prosecution history estoppel arguments do not provide grounds for dismissal, they appear to

suggest that it is impossible for Liqui-Box to rely on the doctrine of equivalents, thus allegedly

precluding Liqui-Box from amending the Complaint under the doctrine of equivalents. Id. at 6-7

& n.3 (conceding “the Court need not consider prosecution history estoppel for the central thrust

6
 Defendants only refer to the phrase “a threaded portion which comprises two opposing threads of equal
geometries.” Mot. at 2. Here, however, Liqui-Box provides the full clause.


                                                  7
    Case: 1:19-cv-04069 Document #: 32 Filed: 09/24/19 Page 9 of 17 PageID #:202




of this motion”). 7 Defendants’ argument regarding prosecution history estoppel is, like their

other arguments, both premature at the pleading stage and incorrect.8

       Courts have often found that arguments relating to prosecution history estoppel are

premature at the pleading stage. See Kyowa Hakka Bio, Co. v. Ajinomoto Co., 2018 WL 834583,

at *6-7 (D. Del. Feb. 2, 2018) (explaining that a prosecution history estoppel argument was

“premature,” based on “cursory arguments,” and “depend[ed] on factual questions … which may

preclude a disposition of the issue not only on a motion to dismiss, but on summary judgment”);

Midwest Innovative Prods., LLC v. Kinamor, Inc., 2017 WL 2362571, at *2 (N.D. Ill. May 31,

2017) (refusing to consider patent prosecution history and explaining that a motion to dismiss “is

not a procedure for resolving a contest between the parties about the facts or the substantive

merits of the plaintiff’s case”); Mallinckrodt IP Unlimited Co. v. B. Braun Med., Inc., 2018 U.S.

Dist. LEXIS 83187, at *4 (D. Del. May 17, 2018) (same). In addition, the Court’s Local Patent

Rules contemplate the disclosure of additional details on the doctrine of equivalents as the case

proceeds on the merits, which would be informative on this issue. See LPR 2.2 & 3.2 (providing

for detailed disclosures of doctrine of equivalents contentions).

       Here, Defendants’ position that prosecution history estoppel would necessarily bar Liqui-

Box from asserting the doctrine of equivalents is premature because resolution of that issue will

depend on the claim construction ultimately adopted by the Court. As set forth above, the

Complaint asserts, and Liqui-Box maintains, that the accused fitment literally infringes at least


7
  In the event Defendant’s suggestion is, instead, that the prosecution of the ‘299 Patent in some way
precludes Liqui-Box from establishing a claim construction under which the accused fitment would
infringe, Defendants’ argument is for a desired (though unstated and unsupported) claim construction and
is premature at the pleading stage, as set forth above.
8
  Regardless of the basis for Defendants’ position, their conclusory argument in a footnote does not
adequately raise the issue for resolution. See, e.g., Harmon v. Gordon, 712 F.3d 1044, 1053 (7th Cir.
2013) (“We have often said that a party can waive an argument by presenting it only in an undeveloped
footnote.”).


                                                   8
    Case: 1:19-cv-04069 Document #: 32 Filed: 09/24/19 Page 10 of 17 PageID #:203




claim 1 of the ‘299 Patent. If this Court were to adopt a claim construction during the claim

construction phase that precluded literal infringement, then the issue of infringement under the

doctrine of equivalents may be reached but would turn on a comparison of the asserted

equivalent, i.e. the difference between the structure of the accused fitment and the construed

claim, with the construed claim. See Great N. Corp. v. Henry Molded Prods. Inc., 94 F.3d 1569,

1574 (Fed. Cir. 1996) (finding that an accused product infringes under the doctrine of

equivalents when the differences between it and the asserted patent claim are merely

insubstantial). Thus, assessing the doctrine of equivalents will depend on claim construction,

both to define the equivalent at issue and the claim scope to which it is to be compared. As set

forth above, construing the claims at the pleading stage is not proper. 9

        While the merits need not, and should not, be reached, it bears mention that Defendants’

prosecution history estoppel argument is incorrect and that Liqui-Box is not barred from relying

on the doctrine of equivalents. Prosecution history estoppel is a limitation on the application of

the doctrine of equivalents, prohibiting a patent owner from recapturing subject matter that was

relinquished during prosecution. Conoco, Inc. v. Energy & Evntl. Int’l, L.C., 460 F.3d 1349,

1363 (Fed. Cir. 2006). Amendment-based estoppel arises when “an amendment is made to secure

the patent and the amendment narrows the patent’s scope.” Festo Corp. v. Shoketsu Kinzoku

Kabushiki Co., 535 U.S. 722, 736 (2002). If such a narrowing amendment was made, the court

must determine if the amendment was made for a substantial reason related to patentability and

the scope of equivalents that was surrendered. Id. at 736, 740. The patent owner may overcome a

9
  Defendants’ reliance on Amgen does not compel otherwise. That case does not mandate that disputed
issues of prosecution history must be resolved on the pleadings; it simply acknowledges that they may be
resolved at that stage in clear and appropriate cases, which is not the scenario here when Defendants have
not even submitted the patent prosecution history to the Court, have not raised the issue in favor of
dismissal, have presented only conclusory arguments in a footnote, and will turn on an issue of claim
construction. In Amgen, the parties only relevant dispute was infringement under the doctrine of
equivalents, such that the case did not involve the issues that will have to be determined in this case.


                                                    9
   Case: 1:19-cv-04069 Document #: 32 Filed: 09/24/19 Page 11 of 17 PageID #:204




presumption that estoppel applies to all territory between the original and amended claims by

showing, e.g., that the reason for the amendment had only a tangential relation to the equivalent

at issue. Id. at 740-41. Arguments made during prosecution may also limit the permissible scope

of equivalents, see, e.g., Conoco, 460 F.3d at 1364, but only when the prosecution history

evinces “a clear and unmistakable surrender of the subject matter,” Deering Precision

Instruments, LLC v. Vector Distrib. Sys., Inc., 347 F.3d 1314, 1326 (Fed. Cir. 2003).

       Defendants’ argument that Liqui-Box “had to” include the “equal geometries”

requirement to obtain its patent is objectively incorrect, and amendment-based estoppel is

inapplicable. For example, the application that matured into the ‘299 Patent originally had seven

claims. Claim 1 did not modify the “two opposing threads” limitation by “equal geometries.”

That modifier was, instead, in claim 2. The patent examiner had rejected both original claims 1

and 2 but had indicated claim 7 was allowable. As a result, Liqui-Box amended claim 1 to

include the distinct requirement of claim 7. The amendment to include the language from claim

2, i.e. the “equal geometries” qualifier, appears to have been only because original claim 7

depended from claim 2. That is, the patent examiner had made clear that an amendment to

include the “equal geometries” feature would not have led to allowance of the claim and grant of

a patent, but only the additional feature of claim 7 would result in a patent being granted. Such

“merely tangential” amendments do not give rise to prosecution history estoppel as Defendants

suggest. See, e.g., Insituform Techs., Inc. v. CAT Contracting, Inc., 385 F.3d 1360, 1358 (Fed.

Cir. 2004) (finding a claim amendment to call for a single vacuum cup tangential and allowing

equivalents for multiple vacuum cups when the amendment was made to overcome prior art on

the location of the cup and not the number of them); Kyowa Hakka, 2018 WL 834583, at *6-7

(refusing dismissal on such a disputed issue).




                                                 10
   Case: 1:19-cv-04069 Document #: 32 Filed: 09/24/19 Page 12 of 17 PageID #:205




       Furthermore, argument-based estoppel does not apply. In particular, the only alleged

geometry difference Defendants assert is a difference in “length” between their two threads. Mot.

at 2-3. However, Liqui-Box did not argue in obtaining its patent that threads having different

lengths were distinguishable from the claims of the ‘299 Patent. Rather, Liqui-Box argued that

the two features visible in a cross-sectional figure of a patent asserted by the examiner, which the

examiner asserted to be “threads,” were not threads at all and, alternatively, were not “of equal

geometries.” Whatever Defendants may mean by “length,” the figure to which Liqui-Box

referred in prosecution does not appear to identify any length, nor do Defendants identify such in

their brief. Such an argument does not create a prosecution history estoppel over the length of the

threads in Scholle’s product. See, e.g., Conoco, Inc, 460 F.3d at 1364 (explaining that even if

argument-based surrender of a particular possible equivalent applies, it is not “a clear surrender

of other possible equivalents”).

       Here, Liqui-Box has sufficiently pled its patent infringement claim and is not required to

prove infringement or establish claim construction at the pleading stage. In addition, if any

deficiency in pleading were found, Defendants are incorrect that any amendment would be futile.

Mot. at 3-4, 6-8. As set forth above, Defendants’ argument regarding literal infringement is

incorrect because it is based upon a presumed, unsupported, unarticulated, and premature claim

construction that the Court has not adopted. Thus, it would certainly be possible for Liqui-Box to

amend the complaint to specifically address that issue (despite it not being required under the

pleading standards and an issue properly raised on the merits by a summary judgment motion or

at trial). In addition, as shown above, prosecution history estoppel does not apply in this case

and Liqui-Box may rely upon the doctrine of equivalents. Thus, while no amendment to the

pleadings is necessary, amendment, if deemed necessary, would not be futile.




                                                11
     Case: 1:19-cv-04069 Document #: 32 Filed: 09/24/19 Page 13 of 17 PageID #:206




B.      Liqui-Box Has Stated a Claim for Civil Conspiracy (Count Nine).

        1.      The Intra-Corporate Conspiracy Doctrine Does Not Bar the Conspiracy
                Claim

        Scholle’s reliance on the intra-corporate conspiracy doctrine—which provides that an

employee cannot conspire with its employer because they are a single legal actor—is flawed for

at least three reasons and fails to support dismissal.

        First, Scholle admits that Bergenthun is employed solely by Defendant Scholle IPN

Packaging, Inc., and not by Scholle IPN Corporation. Mot. at 1 (stating “[o]n July 7, 2016,

Defendant Scholle IPN Packaging, Inc. hired Mr. Bergenthun”). Because Scholle IPN

Corporation does not employ Bergenthun, these two defendants do not “constitute a single actor”

as Scholle claims and dismissal is improper on this ground.10

        Second, Liqui-Box’s civil conspiracy claim falls within an exception to the intra-

corporate conspiracy doctrine because Bergenthun, as an employee of Scholle IPN Packaging,

Inc., could have been operating outside the scope of his employment for his own benefit by

providing information to Scholle IPN Corporation, which is a separate legal entity. See Bilut v.

Northwestern Univ., 296 Ill. App. 3d 42, 49, 692 N.E.2d 1327, 1332 (1998) (“The exception to

this rule is where the interests of an separately incorporated agent diverge from the interests of

the corporate principal and the agent at the time of the conspiracy is acting beyond the scope of

his authority or for his own benefit, rather than that of the principal.”). Liqui-Box is entitled to

discovery to determine the scope of Bergenthun’s employment and his specific arrangement for

disclosing trade secret and confidential information to one or both of the Scholle Defendants.



10
  Later in their Motion, Defendants state that “Bergenthun is, and at all times relevant hereto, has been an
employee of Scholle,” relying on a cite to the Complaint. Mot. at 10. Liqui-Box alleged that Bergenthun
was employed by “one or both of the Scholle Defendants.” Compl. ¶ 45. Scholle has now clarified that
Bergenthun is employed only by Scholle IPN Packaging, Inc.


                                                    12
     Case: 1:19-cv-04069 Document #: 32 Filed: 09/24/19 Page 14 of 17 PageID #:207




        Third, the intra-corporate conspiracy doctrine does not apply to actions taken before

Bergenthun’s hiring on July 7, 2016. Mot. at 1; see Mainline Info. Sys., Inc. v. Benkendorf, 2010

WL 2011618, at *5 (N.D. Ill. May 20, 2010) (denying motion to dismiss conspiracy claim

because the “allegations plausibly suggest the possibility that the individual Defendants

committed acts in furtherance of the conspiracy prior to their employment with Forsythe, and

were thus not acting as agents of Forsythe”).11 Here, Liqui-Box plausibly suggests the possibility

of conspiratorial actions prior to Bergenthun accepting employment with Scholle IPN Packaging,

Inc., including offering to provide Liqui-Box’s trade secret and confidential information to

competitors like Scholle to increase his value on the job market. Compl. ¶¶ 43-44. Upon

information and belief, it was due to such pre-employment disclosures that Scholle IPN

Packaging, Inc. hired Bergenthun. See id. ¶ 52. Discovery is required to determine the extent of

Bergenthun and the Scholle Defendants’ conspiratorial relationship before Bergenthun’s hiring.

        2.     Liqui-Box’s civil conspiracy claim is not duplicative

        A conspiracy claim is “actionable if it is based on new facts or seeks to extend liability

for the underlying tort to new defendants.” Doctor’s Data, Inc. v. Barrett, 170 F. Supp. 3d 1087,

1159 (N.D. Ill. 2016). Dismissal of a conspiracy claim naming a new defendant is unwarranted

and premature. Dowd & Dowd, Ltd. v. Gleason, 181 Ill.2d 460, 486, 693 N.E.2d 358, 371

(1998). Liqui-Box’s civil conspiracy claim extends its breach of contract claim to each Scholle

Defendant. Scholle correctly notes that “a party cannot be sued in tort for inducing the breach of

his own contract,” but fails to mention that a party “can be sued for conspiracy with a third

person who has induced him to breach his contract resulting in actual damage.”

Blivas v. Klein, 5 Ill. App. 3d 280, 282 N.E.2d 210, 213 (1972). “Where the third party

11
  See also La Preferida, Inc. v. La Victoria Foods, Inc., 1978 WL 1402, at *3 (N.D. Ill. Aug. 2, 1978)
(holding that the allegation of “any overt conspiratorial act” prior to commencement of employment
would have been sufficient to survive dismissal).


                                                 13
     Case: 1:19-cv-04069 Document #: 32 Filed: 09/24/19 Page 15 of 17 PageID #:208




influences a contracting party to breach the contract, the innocent contracting party has a cause

of action against both the other contracting party and a tort action against the third party.” Denari

v. Genesis Ins. Co., 2002 WL 255505, at *1 (N.D. Ill. Feb. 22, 2002).12

        That is exactly what Liqui-Box alleges occurred here, as Scholle induced and aided

Bergenthun to disclose Liqui-Box’s trade secret and confidential information in violation of his

valid and enforceable Non-Disclosure Agreement with Liqui-Box. Compl. ¶¶ 138-140. For these

reasons, Liqui-Box’s claim for civil conspiracy is sufficiently pled.

C.      Leave to Amend is Alternatively Warranted

        For at least the foregoing reasons, Liqui-Box submits that it has adequately pled claims

for patent infringement and conspiracy, that it is not required to affirmatively prove such claims

at the pleading stage, and that dismissal is improper. Should the Court disagree, Liqui-Box

respectfully seeks leave to file a Second Amended Complaint that, based on the foregoing, would

not be futile. E.g., Foster v. DeLuca, 545 F.3d 582, 584 (7th Cir. 2008) (“District courts

routinely do not terminate a case at the same time that they grant a defendant's motion to dismiss;

rather, they generally dismiss the plaintiff's complaint without prejudice and give the plaintiff at

least one opportunity to amend her complaint.”); Fed. R. Civ. P. 15(a)(2) (providing the “court

should freely give leave [to amend] when justice so requires”).

                                               CONCLUSION

        For at least the foregoing reasons, Defendants’ motion should be denied.




12
   Accord Tucker Firm, LLC v. Alise, 2012 WL 252790, at *3 (N.D. Ill. Jan. 25, 2012) (“While it is true that a party
cannot be sued in tort for inducing the breach of his own contract, he can be sued for conspiracy with a third person
who was induced him to breach his contract resulting in actual damage.”); First Fin. Bank, N.A. v. Bauknecht, 71 F.
Supp. 3d 819, 855 (C.D. Ill. 2016) (“A claim for a conspiracy to breach a contract depends upon one party breaching
its contract and the other party inducing that party to breach.”).


                                                        14
  Case: 1:19-cv-04069 Document #: 32 Filed: 09/24/19 Page 16 of 17 PageID #:209




Dated: September 24, 2019                Respectfully submitted,

                                         BAKER & HOSTETLER LLP

                                         By: /s/ George J. Tzanetopoulos
                                         George J. Tzanetopoulos
                                         Maria A. Boelen
                                         One North Wacker Drive, Suite 4500
                                         Chicago, Illinois 60606
                                         (312) 416-6200
                                         gtzanetopoulos@bakerlaw.com
                                         mboelen@bakerlaw.com

                                         NELSON MULLINS RILEY &
                                         SCARBOROUGH LLP
                                         Wade Malone
                                         Mark S. VanderBroek
                                         Lloyd Farr
                                         Peter Munk
                                         201 17th Street, N.W., Suite 1700
                                         Atlanta, Georgia 30363
                                         (404) 332-6000
                                         wade.malone@nelsonmullins.com
                                         mark.vanderbroek@nelsonmullins.com
                                         lloyd.farr@nelsonmullins.com
                                         peter.munk@nelsonmullins.com
                                         Admitted pro hac vice

                                         Ashley B. Summer
                                         280 Park Avenue, 15th Floor West
                                         New York, New York 10017
                                         (646) 428-2600
                                         ashley.summer@nelsonmullins.com
                                         Admitted pro hac vice

                                         Attorneys for Plaintiff
                                         Liqui-Box Corporation




                                       15
   Case: 1:19-cv-04069 Document #: 32 Filed: 09/24/19 Page 17 of 17 PageID #:210




                              CERTIFICATE OF SERVICE

       The undersigned attorney certifies that on September 24, 2019, a true copy of the

foregoing document was served on all parties of record via the United States District Court’s

electronic filing system.



                                               /s/ George J. Tzanetopoulos
                                               George J. Tzanetopoulos
